Title: Enclosure: Plan of Attack, c.15 July 1779
From: Washington, George
To: 


          
            [c.15 July 1779]
          
          The troops are to march [  ] at [  ] o Clock and move by the right, making a short halt at the Creek, or run next on this side Clements’s. Every officer, and non commissioned officer will remain with, and be answerable for every man in their platoons. No soldier to be permitted to quit the ranks on any pretence whatever, untill a general halt is made, and then to be attended by one of the officers of the Platoon. When the Vans of the troops arrive in the rear of the hill Z Colo. Febiger will form his regiment into a solid column of a half platoon in front as fast as they come up. Colo. Meggs will form next in Febeger’s rear, and Major Hull in the rear of Meggs, which will form the right column.
          Colo. Butler will form a column on the left of Febeger, and Major Murphy in his rear. Every officer and soldier is then to fix a piece of white paper in the most conspicuous part of his hat, or Cap to distinguish him from the enemy. At the word, march, Colo. Fleury will take charge of One Hundred, and fifty determined and picked men, properly officered, and with their arms unloaded, placing their whole dependance on the bayonet will move about twenty paces in front of the right column by the rout No. 1 and enter the Sally port 6; he is to detach an officer and twenty men a little in front, whose business it will be to secure the Sentries, and remove the abbatis, and other obstruction for the column to pass through.
          The column will follow close in the rear with shouldered Musquets under Colo. Febeger, with General Wayne in person. When the works are forced, and not before, the victorious troops as they enter will give the watch word [  ] with repeated and loud voice, and drive the enemy from their works and Guns, which will favor the pass of the whole. Should the enemy refuse to surrender, or attempt to make their escape by water or otherwise, vigerous means must be used to force them to the former, and to prevent their accomplishing the latter. Colo. Butler will move by the rout No. 2, preceeded by one hundred men with unloaded arms, and fixed Bayonets under the command of Major Steward, who will observe a distance of twenty yards in front of the Column, which will immediately follow under the commd of Colo. Butler with shouldered musquets, and enter the Sally ports C or D. The Officer commanding the above named one hundred men, will also detach a proper officer and twenty men a little in front to remove the obstructions; as soon as they gain the works, they are also to give, and continue the watch word, which will prevent confusion and

mistake. Major Murphy will follow Colo. Butler to the first figure 3, when he will divide a little to the right and left, and wait the attack on the right, which will be his signal to begin, & to keep up a perpetual and gauling fire, and endeavor to enter between, and possess the works a, a. If any Soldier presumes to take his musquet from his Shoulder, or attempts to fire, or begins the battle till ordered by his proper officer, he shall be instantly put to death by the officer next him, for the cowardice and misconduct of one man is not to put the whole in danger, or confusion with impunity. After the troops begin to advance to the works, the stricktest silence must be observed; and the greatest attention paid to the commands of the Officers. As soon as the lines are carried, the officers of Artillery with the men under their command will take possess[i]on of the Cannon, to the end that the Shipping may be secured, and the post at Verplanks point annoyed so as to fecilitate the attack on that quarter.
          The General has the fullest confidence in the bravery, and fortitude of the Corps he has the happiness to command; the distinguished honor confered on every officer, and soldier who has been drafted into this Corps by his Excellency Genl Washington; the credit of the States they respectively belong to, and their own reputation will be such powerful motives for each man to distinguish himself, that the General cannot have the least doubt of a glorious victory; and farther, he solemnly engages to reward the first man who enters the work, with five hundred dollars, and immediate promotion; to the second 400; to the third 300; to the fourth 200, & to the fifth 100 dollars, and will represent the conduct of every officer and Soldier who distinguishes himself on this occasion in the most favorable point of view to his Excellency, who always receives the greatest pleasure in rewarding merit. But should there be any soldier so lost to every feeling, every sence of honor, as to attempt to retreat one single foot, the officer next him is immediately to put him to death, that he may no longer disgrace the name of a Soldier, or the Corps, or the State to which he belongs.
          As General Wayne is determined to share the danger of the night, so he wishes to participate of the glory of the day in common with his fellow Soldiers.
        